Fullerton, J.
(dissenting)- — The franchise under which the appellant operates provides that the appellant shall not charge or receive from one in respondent’s situation for the rental or use of a telephone any greater rate or sum than $2.50 per month. It gives the appellant no power to impose fines or penalties, nor does it authorize the appellant to *161charge the cost of collecting the rentals to the user of the phones. I am of the opinion, therefore, that the grantor of the franchise intended the amount fixed therein to be a maximum rate, covering all contingencies, the cost of collecting from subscribers, as well as the other expenses connected with the operation of the system. Hence the additional charge imposed on the respondent for delinquency, since it makes the whole charge exceed the maximum permitted by the franchise, is unwarranted.
The judgment should be affirmed.